Citation Nr: 0708247	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for arthritis and degenerative joint 
disease of multiple joints, as secondary to service-connected 
bilateral foot deformity, flat feet, has been received.

2.  Entitlement to service connection for arthritis and 
degenerative joint disease of multiple joints, as secondary 
to service-connected bilateral foot deformity, flat feet. 

3.  Entitlement to higher ratings for bilateral foot 
deformity, flat feet, evaluated as 10 percent disabling prior 
to July 29, 2005, and as 30 percent disabling as of that 
date.  





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


NTRODUCTION

The veteran served on active duty from January 1951 to 
February 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the RO denied the veteran's claim for secondary service 
connection for arthritis and degenerative joint disease, of 
multiple joints, as well as also denied a rating in excess of 
10 percent for the service-connected flat feet.  In February 
2004, the veteran filed a notice of disagreement (NOD).  The 
RO issued a statement of the case (SOC) in May 2004, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2004.  

In the rating action on appeal, it appears that the RO 
reopened the claim for secondary service connection for 
arthritis of multiple joints, but denied the claim on the 
merits.  However, regardless of the RO's actions, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim has been received, the 
Board has characterized the issue as on the title page.

In a August 2005 rating decision, the RO assigned a 30 
percent rating for service-connected bilateral flat feet, 
effective July 29, 2005.  Inasmuch as a higher rating is 
evaluation is available this disability before and after this 
date, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for increase 
(recharacterized, as on the title page) remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's  motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The Board's decision reopening the claim for secondary 
service connection, but denying the claim on the merits, is 
set forth below.  The claim for an increased rating for 
service-connected flat feet is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished

2.  In June 1997, the Board denied service connection for 
degenerative joint disease of the ankles, knees, hips and 
back, as secondary to the service-connected flat feet; on 
appeal, the United States Court of Veterans Appeals (the 
Court of Appeals for Veterans Claims since March 1, 1999) 
(Court) affirmed the Board's decision in September 1998.  

3.  Medical evidence associated with the claims file since 
the June 1997 denial of the secondary service connection 
claim is not cumulative and redundant of evidence of record 
at the time of the prior denial, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.

4.  The appellant has been competently diagnosed with of 
osteoarthritis and degenerative joint disease of the knees, 
hips, shoulders and back.

5.  The most persuasive opinion on the question of whether 
there is medical nexus between the current disabilities and 
the veteran's service-connected flat feet weighs against the 
claim.


CONCLUSIONS OF LAW

1.  The June 1997 Board decision denying service connection 
for degenerative joint disease of the ankles, knees, hips and 
back, as secondary to service-connected bilateral foot 
deformity, flat feet, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).

2.  As evidence received since the Board's June 1997 denial 
is new and material, the criteria for reopening the claim for 
service connection for arthritis and degenerative joint 
disease of multiple joints, as secondary to service-connected 
bilateral foot deformity, flat feet, are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for service connection for arthritis and 
degenerative joint disease of multiple joints, as secondary 
to the service-connected bilateral foot deformity, flat feet, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to 
reopen, any errors or omissions in notifying the appellant 
and/or developing the claim are rendered harmless.  The Board 
also finds that all notification and development action 
needed to fairly adjudicate the claim for secondary service 
connection, on the merits, has been accomplished.

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 119.  
However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate a secondary service 
connection claim, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim, to include evidence in his 
possession.  The May 2004 SOC included the legal authority 
governing claims for direct and secondary service connection.  
An April 2006 RO letter informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  Further, the 
March 2006 supplemental SOC (SSOC) reflects readjudication of 
the claim after issuance of the aforementioned documents and 
opportunities to respond.  In March 2006, the veteran 
indicated that he had no additional evidence to submit.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006); see also,  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's and 
post-service private medical records, reports of VA 
examinations, as well as VA outpatient treatment records from 
pertinent facilities, to include the Durham VA Medical Center 
(VAMC).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be established on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists, 
and that the current disability was caused or is aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In June 1997, the Board denied service connection 
degenerative joint disease of the ankles, knees, hips and 
back, claimed as secondary to the service-connected flat 
feet; the veteran appealed that Board decision which was 
affirmed by the Court in a order issued in September 1998.  
As no other exception to finality applies, the Board's 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

Evidence of record at the time of the Board's June 1997 
denial consisted of the veteran's service medical records, VA 
outpatient treatment records dated from May 1983 to January 
1997, private treatment records dating from June 1961 to 
December 1989, VA examination reports dated in June 1958, 
November 1990 and January 1997, and many statements of the 
veteran.  The medical evidence showed that the veteran was 
seen on numerous occasions for complaints of pain and 
included diagnoses of osteoarthritis and degenerative joint 
disease of hips, knees, and shoulder.  The January 1997 VA 
examination report included an opinion that degenerative 
arthritis of the knee was not due to or aggravated by 
bilateral pes planus.  There was no other medical opinion 
addressing the relationship between the service-connected 
bilateral pes planus and arthritis of multiple joints.

The veteran sought to reopen his claim for service connection 
for arthritis and degenerative joint disease of multiple 
joints, claimed as secondary to the service-connected 
bilateral foot deformity, flat feet in April 2003.  Under 
pertinent legal authority, VA may reopen and review a claim, 
which has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record. After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
Board's June 1997 denial of service connection for 
degenerative joint disease and arthritis of multiple joint 
secondary to service-connected bilateral pes planus.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the file since the Board's June 
1997 denial includes private outpatient treatment records 
dated from January 2003 to September 2005, which include a 
March 2003 opinion of Dr. Krabill; a March 2003 medical 
opinion of Dr. Blackwell; VA examination reports dated in May 
2003, October 2003 and July 2005; and many statements from 
the veteran.

Of the additional evidence received, the Board finds that the 
opinions of Dr. Krabill and Blackwell-stating that the 
veteran has confirmed degenerative arthritis of the back, 
hips and knees and offering opinions that suggest a medical 
nexus between current disability and the service-connected 
flat feet disability (diagnosed as pes planus)-constitute 
new and material evidence to reopen the claim.  This evidence 
is "new" in that it was not before agency adjudicators at the 
time of the June 1997 final denial of the claim for service 
connection degenerative arthritis of multiple joints, as 
secondary to the service-connected flat feet, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it addresses 
whether the veteran currently has a current arthritis, and 
whether there is a nexus between such disability and a 
service-connected disability.  

As new and material evidence has been received, the Board 
will proceed to adjudicate the claim for service connection 
for arthritis and degenerative joint disease of multiple 
joints, as secondary to service-connected flat feet on the 
merits.

After a full review of the record, the Board finds that there 
is no persuasive medical evidence of a nexus between current 
arthritis and degenerative joint disease of multiple joints 
and service-connected bilateral foot deformity, flat feet.  
In fact, the most persuasive medical opinion on the question 
of whether there exists such a medical relationship weighs 
against the claim.

The medical evidence of record includes numerous post service 
VA and private outpatient treatment records dated from June 
1961 to September 2005 which show current diagnoses of 
osteoarthritis and degenerative joint disease of the knees, 
hips, shoulders and back.  

The only medical evidence that tends to support the claim are 
the March 2003 statements of Drs. Krabill and Blackwell.  

Dr. Krabill stated that the pes planus could have added 
stress on the knees and contributed to the development of 
degenerative arthritis of the knees and hips and to some of 
his low back strain.  Dr. Krabill noted that the veteran 
brought information from VA and Dr. Blackwell regarding pes 
planus and arthritis dated back to the 1980, but did not 
specify what records had been reviewed to reach his 
conclusion.  In any event, the Board finds that this opinion 
is too speculative in nature to support a grant of service 
connection.  A medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30 
(1993)  Accordingly, Dr. Krabill's opinion is not accorded 
any great probative weight.  The probative value of that 
opinion is further diminished by the fact that his conclusion 
is not supported by any medical rationale.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and 
unsupported medical opinions carry negligible probative 
weight).  

Dr. Blackwell (in a handwritten treatment note), offered only 
the veteran's foot complaints and degenerative arthritis is 
likely related to his bilateral flat foot deformity, as 
indicated in his progress notes.  Setting aside, for the 
moment, and question as to the authenticity of the statement, 
the Board notes that, like Dr. Kabrill's opinion, there is no 
indication as to the rationale for the opinion provided, or 
the what evidence-other than the doctor's own records of 
treatment for the feet-was reviewed and considered in 
rendering the statement provided.  Id.

As to both opinions, the Board points out that it is not 
questioning the competence of the veteran's private medical 
providers, but emphasizes that an opinion by a veteran's 
private physician is not entitled to more weight merely 
because he/she treated the veteran.  VA's benefits statutes 
and regulations do not provide any basis for the "treating 
physician rule," and, in fact, do not recognize such a rule.  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
[Parenthetically, the Board also notes that it has carefully 
reviewed the other medical evidence of record but find there 
is no other competent evidence attributing the claimed 
degenerative joint disease and arthritis to the service-
connected flat feet.]. 

By contrast, the Board finds probative the opinion rendered 
by a VA physician that examined the veteran in May and 
October 2003.  In the May 2003 report, the examiner indicated 
that the veteran was examined and he obtained a complete 
medical history from the veteran.  In the October 2003 
report, the same examiner noted his examination of the 
veteran in May 2003 and indicated that claims file was 
reviewed.  He included in the report a summary of both the 
service and post service medical evidence.  It was indicated 
that after examination of the veteran and review of the 
records, it is not at least as likely as not that the 
problems of degenerative disc disease of the cervical and 
lumbar spine, as well as osteopenia, osteoarthritis of the 
knees, hip strain and thoracic compression are secondary to 
the service-connected pes planus.  He indicated that 
medically those conditions are unrelated and impossible for 
pes planus to cause that degree of stress that would 
precipitate those conditions of any part of his body except 
his feet.  

The October 2003 medical opinion clearly was based upon both 
examination of the appellant and consideration of his 
documented medical history and assertions, and the rationale 
underlying the opinion is reasonable and consistent with the 
evidence of record.  As such, the Board finds that such 
opinion constitutes the most persuasive evidence of record on 
the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim on a secondary basis.  As 
indicated above, the claim turns on medical matters; however, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the appellant is not shown 
to be other than a layperson without the appropriate medical 
training and expertise, he is no competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, none of the lay assertions in this regard have any 
probative value.  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for arthritis and degenerative joint disease of 
multiple joints, as secondary to the service-connected 
bilateral foot deformity, flat feet, has been received, the 
appeal is granted to that extent.  

Service connection for arthritis and degenerative joint 
disease of multiple joints, as secondary to the service-
connected bilateral foot deformity, flat feet, is denied.




REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for higher ratings for the service-
connected foot disability is warranted.  

Ratings for the veteran's service-connected bilateral foot 
deformity, flat feet, have been assigned under Diagnostic 
Code (DC) 5276.  Under DC 5276, a 30 percent rating-the most 
recent rating assigned in this case-is assigned for a 
bilateral disability involving severe symptoms to include 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, or characteristic callosities.  For a 
bilateral condition, a 10 percent rating is assigned for 
pronounced symptoms to include marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation not improved by orthopedic shoes or appliances.

The most recent VA examination report regarding the veteran's 
service-connected flat feet is dated in July 2005.  That 
report indicated that no medical records were available to 
the examiner for review prior to the examination.  In 
addition, the examiner did not fully address all the 
applicable rating criteria.  The examiner noted that there 
was marked pronation, slight tenderness bilateral on 
palpation of the planar surface of the feet and some 
malalignment of the Achilles tendon.  The examiner did not 
indicate whether there was marked inward displacement and 
severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliance, which findings are 
pertinent to the determination of whether a 50 percent rating 
is warranted.  

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability under consideration.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous").  See also 38 C.F.R. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

Accordingly, the RO should arrange for the veteran to undergo 
VA podiatry (preferably) or orthopedic examination, by a 
physician, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination(s), the RO must obtain 
and associate with the claims file copies of any notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently including VA outpatient treatment records 
dated from May 1983 to April 1996 to March 2004, include 
records from the Durham VAMC.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records 
since April 1996, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2004) as regards requests for records 
from Federal facilities. 

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).   The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-specifically as regards disability ratings and 
effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Durham 
VAMC and any other VAMC at which the 
veteran has received treatment all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's service-connected bilateral 
flat feet from April 1996 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
specifically as regards disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA podiatry (preferably) or orthopedic 
examination, by physician, at an 
appropriate VA medical facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should render all specific 
findings needed to rate the veteran's 
bilateral flat fee, to include whether 
the disability results in marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the Achilles tendon on manipulation not 
improved by orthopedic shoes or 
appliances.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
higher ratings for bilateral foot 
deformity, flat feet.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If any the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


